                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


RONALD J. WALKER,                          Case No. 4:19-CV-00043-BMM-JTJ

             Plaintiff,
                                                 ORDER GRANTING
      v.                                    UNOPPOSED MOTION TO FILE
                                              DOCUMENTS CONTAINING
JESSICA WINDY BOY, ROCKY BOY                   PERSONAL IDENTIFYING
HEALTH CLINIC, and CHIPPEWA                  INFORMATION UNDER SEAL
CREE TRIBE,

             Defendants.


      Defendants, having respectfully filed an Unopposed Motion to File

Documents Containing Personal Identifying Information Under Seal, with Plaintiff

having no objection, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Defendants’ Unopposed Motion is

GRANTED. The documents identified in the Motion shall be filed under seal and

Defendants shall file redacted versions of the documents with the Court as soon as

is practicable.

      DATED this7th day of October, 2019.
